On Motion for Rehearing.
In his motion appellant complains of onr opinion affirming this case upon the proposition that the trial court’should have permitted appellant’s wife to testify that she was taking the liquor in question home with her to drink in order to increase the flow of her milk for her baby; that she had been told by a doctor that the drinking of said liquor would so increase her milk. This matter appears in bill of exceptions No. 2. Referring to said bill, it complains that when appellant asked his wife on the witness stand why she and her husband were taking the choc beer home with them, and what she expected to do with it, that the state objected to the question and its answer, which objection was sustained by the court and witness was not permitted to answer. It is stated in the bill that had said witness been permitted to answer, she would have testified that she was taking said beer home with her for the purpose of drinking it herself; that she had been instructed by her physician, Dr. Spratt, to procure said beer and to drink same in order to increase the flow of milk for her suckling child.
It will be observed that the grounds of objection interposed by the state are not set forth in the bill, and in such case it is incumbent upon us to presume that every legal objection was made to which-said testimony was subject. This rule arises by virtue of the general duty being upon this court to uphold the action of the trial court unless its erroneous character is demonstrated by the averments of the bill. We would therefore be led to conclude that, among other objections possible, the state’s attorney objected to the answer upon the ground that it was hearsay. That this objection would have been good to all the latter part of the purported answer is clear. This witness could not have testified to what had been said to her by Dr. Spratt without violating the rules rejecting hearsay testimony. Appellant insists in his motion that the case falls within the rule laid down in Mayo v. State, 92 Tex. Cr. R. 624, 245 S. W. 241; White v. State, 93 Tex. Cr. R. 332, 247 S. W. 557, and Warren v. State, 94 Tex. Cr. R. 243, 250 S. W. 429. If we understand the principle in those cases, it is entirely different from that applicable here. The theory of the appellant, as demonstrated by his testimony and that of all of his witnesses, was that choc beer was not intoxicating. He appears to have made no claim that the liquor was being carried' for medicinal purposes. He presented no exception to the charge of the court for its failure to submit that issue, and asked no special charge presenting same..
Being unable to agree with appellant’s contention, the motion for rehearing will be overruled.